





YUM! BRANDS, INC.
LONG TERM INCENTIVE PLAN


FORM OF GLOBAL YUM! STOCK APPRECIATION RIGHTS AGREEMENT
This Global YUM! Stock Appreciation Rights Agreement is made as of the __ day of
________ __, by and between YUM! Brands, Inc., a North Carolina corporation
having its principal office at 1441 Gardiner Lane, Louisville, Kentucky 40213,
U.S.A. (“YUM!”), and [Insert] (the “Participant”).
W I T N E S S E T H:
WHEREAS, the shareholders of YUM! approved the YUM! Brands, Inc. Long Term
Incentive Plan (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan;
WHEREAS, pursuant to authority granted to it in said Plan, the Management
Planning and Development Committee of the Board of Directors of YUM! (the
“Committee”), has granted to the Participant stock appreciation rights (to be
known hereinafter as “YUM! Stock Appreciation Rights”) with respect to the
number of shares of YUM! common stock as set forth below;
WHEREAS, YUM! Stock Appreciation Rights granted under the Plan are to be
evidenced by an Award Agreement in such form and containing such terms and
conditions as the Committee shall determine;
WHEREAS, capitalized terms used but not defined in this Global YUM! Stock
Appreciation Rights Agreement shall have the meaning set forth in the Plan;
NOW, THEREFORE, it is mutually agreed as follows:
1.Grant. In consideration of the Participant remaining in the employ of YUM! or
one of its divisions or direct or indirect Subsidiaries (collectively the
“Company”), YUM! hereby grants to the Participant, as of ________ __, 20__ (the
“Grant Date”), on the terms and conditions set forth in this Global YUM! Stock
Appreciation Rights Agreement, including any country-specific terms set forth in
the attached appendix (the “Appendix” and together with the Global YUM! Stock
Appreciation Rights Agreement, the “Agreement”) and the Plan, stock appreciation
rights with respect to an aggregate number of shares of Stock set forth in the
Participant’s letter from YUM!’s Chief People Officer (the “Covered Shares”),
with an Exercise Price of $_____ per share, which was the Closing Value (as
defined in Section 25) of a share of Stock on the Grant Date.


2.Exercisability.


(a)Provided the Participant remains continuously employed by the Company through
the applicable vesting date and subject to the terms and conditions of this
Agreement including, without limitation, Section 4, the YUM! Stock Appreciation
Right shall vest and become exercisable (i) with respect to one-fourth (1/4) of
the Covered Shares on the one-year anniversary of the Grant Date (i.e., ________
__, 20__, which is referred to as the “Initial Vesting Date”), and (ii) after
the Initial Vesting Date, with respect to an additional one-fourth (1/4) of the
Covered




--------------------------------------------------------------------------------





Shares at each of (1) the two-year anniversary of the Grant Date, (2) the
three-year anniversary of the Grant Date, and (3) the four-year anniversary of
the Grant Date, respectively.


(b)Exercisable YUM! Stock Appreciation Rights must be exercised no later than
4PM Eastern Standard Time (“EST”), ________ __, 20__. The time during which YUM!
Stock Appreciation Rights are exercisable is referred to as the “YUM! Stock
Appreciation Right Term.” If the expiration date falls on a New York Stock
Exchange market holiday or weekend, 4PM EST will mean the business day prior to
the expiration date.


(c)Once exercisable and until the end of the YUM! Stock Appreciation Term or
such earlier date of the termination of the YUM! Stock Appreciation Rights as
set forth in Section 4, all or a portion of the exercisable YUM! Stock
Appreciation Rights may be exercised from time to time and at any time under
procedures that the Committee shall establish from time to time, including,
without limitation, procedures regarding the frequency of exercise and the
minimum number of YUM! Stock Appreciation Rights which may be exercised at any
time. Fractional YUM! Stock Appreciation Rights may not be exercised and no
fractional shares shall be deliverable hereunder. No omission to exercise a YUM!
Stock Appreciation Right shall result in the lapse of any other YUM! Stock
Appreciation Right granted hereunder until the forfeiture, expiration or
termination of such YUM! Stock Appreciation Right. The YUM! Stock Appreciation
Rights shall terminate and expire no later than the end of the YUM! Stock
Appreciation Right Term.


3.Exercise Procedure. Subject to the terms and conditions set forth herein, YUM!
Stock Appreciation Rights may be exercised by giving notice of exercise to
Merrill Lynch, the stock plan administrator (or any other stock plan
administrator or vendor designated by YUM!) in the manner specified from time to
time by YUM! or the stock plan administrator. Upon the exercise of a YUM! Stock
Appreciation Right with respect to a share of Stock, the Participant shall
receive an amount from YUM! which is equal to the excess of the market price of
a share of Stock at the time of exercise over the Exercise Price of one share of
Stock. Such amount will be paid to the Participant, in shares of Stock (based on
the market price of such shares at the date of exercise), and in cash with
respect to any fractional shares or in a combination thereof as determined by
the Committee in its sole discretion, subject to satisfaction of all Tax-Related
Items (as defined in Section 6 below).


4.Effect of Termination of Employment, Death, Retirement and Special
Termination.


(a)The Participant shall have a period of 90 days following the Participant’s
termination of employment with the Company (as determined in accordance with
Section 7(h) below) to exercise YUM! Stock Appreciation Rights that are vested
and exercisable as of the Participant’s last day of employment, but such
exercise period shall not extend beyond the end of the YUM! Stock Appreciation
Right Term. Except as otherwise provided in this Section 4 or as otherwise
provided by the Committee, the YUM! Stock Appreciation Rights shall
automatically expire, and no YUM! Stock Appreciation Right may be exercised
after, such 90-day period (or, if earlier, the last day of the YUM! Stock
Appreciation Right Term).


(b)In the event the Participant’s employment with the Company is involuntarily
terminated by the Company other than for cause, including, without limitation,
as a result of (i) a


2

--------------------------------------------------------------------------------





disposition (or similar transaction) with respect to an identifiable Company
business or segment (“Business”), and in accordance with the terms of the
transaction, the Participant and a substantial portion of the other employees of
the Business continue in employment with such Business or commence employment
with its acquiror, (ii) the elimination of the Participant’s position within the
Company, or (iii) the selection of the Participant for work force reduction
(whether voluntary or involuntary), the YUM! Stock Appreciation Rights will pro
rata vest on a monthly basis for the vesting period in which the termination
occurs such that a portion of the Participant’s otherwise unvested YUM! Stock
Appreciation Rights for the vesting period in which the termination occurs will
vest based on the time the Participant was employed during such vesting period
up to the last day of employment (as determined in accordance with Section 7(h)
below) and all unvested YUM! Stock Appreciation Rights will be forfeited. In the
event the Participant’s employment with the Company is terminated for cause, the
Participant’s outstanding YUM! Stock Appreciation Rights will be forfeited and
become unexercisable upon such termination unless otherwise provided by the
Committee.


(c)In the event the Participant’s employment with the Company is terminated by
reason of Participant’s death, the YUM! Stock Appreciation Rights will
immediately vest as of the date of Participant’s death. The Participant’s vested
YUM! Stock Appreciation Rights vested pursuant to this paragraph may be
exercised before the earlier of: (i) the five year anniversary of the
Participant’s death or (ii) the end of the Stock Appreciation Right Term set
forth in this Agreement.


(d)In the event the Participant’s employment with the Company is terminated by
reason of Retirement (as defined in Section 25), and such Participant is
Retirement eligible on his or her date of Retirement, the Participant’s YUM!
Stock Appreciation Rights will continue to vest following Participant’s
Retirement through the fourth anniversary of the Grant Date, provided that
Participant remains actively employed by YUM! through the one year anniversary
of the Grant Date. The Participant’s vested YUM! Stock Appreciation Rights that
vest pursuant to this paragraph must be exercised before the earlier of: (i) the
five year anniversary of the Participant’s Retirement or (ii) the end of the
Stock Appreciation Right Term set forth in this Agreement and all unvested YUM!
Stock Appreciation Rights will be forfeited.
 
(e)In the event the Participant’s employment with the Company is terminated by
reason of Special Termination (as defined in Section 25), the YUM! Stock
Appreciation Rights will vest in accordance with the following: (i) if the
Special Termination occurs as a result of a Special Termination as defined in
Section 25(c)(i), pro rata on a monthly basis for the vesting period in which
the termination occurs such that a portion of the Participant’s otherwise
unvested YUM! Stock Appreciation Rights for the vesting period in which the
termination occurs will vest based on the time the Participant was employed
during the vesting period up to the last day of employment (as determined in
accordance with Section 7(h) below) and all unvested YUM! Stock Appreciation
Rights will be forfeited and (ii) if the Special Termination occurs as a result
of a Special Termination as defined in Section 25(c)(ii), in accordance with the
vesting schedule otherwise applicable to the YUM! Stock Appreciation Rights as
set forth in this Agreement as though employment with the franchisee were not
termination with the Company. The Participant’s vested YUM! Stock Appreciation
Rights may be exercised during the YUM! Stock Appreciation Right Term in
accordance with this Agreement.


3

--------------------------------------------------------------------------------







5.Compensation Recovery Policy


(a)The Participant acknowledges and agrees that the YUM! Stock Appreciation
Rights granted to Participant under this Agreement shall be subject to the YUM!
Brands, Inc. Compensation Recovery Policy, amended and restated January 1, 2015
(“Compensation Recovery Policy”), and as in effect on the date of this
Agreement.


(b)This Agreement is a voluntary agreement, and each Participant who has
accepted the Agreement has chosen to do so voluntarily. The Participant
understands that all YUM! Stock Appreciation Rights provided under the Agreement
and all amounts paid to the individual under the Agreement are provided as an
advance that is contingent on YUM!’s financial statements not being subject to a
material restatement. As a condition of the Agreement, the Participant
specifically agrees that the Committee may cancel, rescind, suspend, withhold or
otherwise limit or restrict the YUM! Stock Appreciation Rights for any
individual party to such an agreement due to a material restatement of YUM!’s
financial statements, as provided in the Compensation Recovery Policy. In the
event that amounts have been paid to the Participant pursuant to the Agreement
and the Committee determines that the Participant must repay an amount to the
Company as a result of the Committee’s cancellation, rescission, suspension,
withholding or other limitation or restriction of rights, the Participant
agrees, as a condition of being awarded such rights, to make such repayments.


6.Responsibility for Taxes. Regardless of any action YUM! or the Participant’s
employer (if different) (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant’s participation in the Plan that are legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and that such liability may exceed the amount
actually withheld by YUM! or the Employer. The Participant further acknowledges
that YUM! and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of any YUM! Stock Appreciation Right, including the grant, vesting or exercise
of the YUM! Stock Appreciation Right, the subsequent sale of shares acquired
under the Plan and the receipt of any dividends; and (b) do not commit and are
under no obligation to structure the terms of the grant or any aspect of a YUM!
Stock Appreciation Right to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax and/or social security contributions in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable, tax and/or social security contribution withholding event, as
applicable, the Participant acknowledges that YUM! and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to YUM! and/or the Employer to satisfy all Tax-Related Items. In
this regard, the Participant authorizes YUM! and/or the Employer, at their sole
discretion, to satisfy the obligations with respect to Tax-Related Items by one
or a combination of the following: (i) withholding from the Participant’s wages
or other cash compensation paid to him or her by YUM! and/or the Employer; or
(ii) withholding from the proceeds of the sale of shares acquired upon exercise
of a YUM! Stock Appreciation Right, either


4

--------------------------------------------------------------------------------





through a voluntary sale or through a mandatory sale arranged by YUM! (on the
Participant’s behalf pursuant to this authorization); or (iii) withholding in
shares to be issued upon exercise of the YUM! Stock Appreciation Right. To avoid
negative accounting treatment, YUM! or the Employer will withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, the Participant
will be deemed to have been issued the full number of shares subject to the
exercised YUM! Stock Appreciation Rights, notwithstanding that a number of
shares are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of the Participant’s participation in the Plan.
Finally, the Participant shall pay to YUM! or the Employer any amount of
Tax-Related Items that YUM! or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan or the
Participant’s acquisition of shares upon exercise of the YUM! Stock Appreciation
Rights that cannot be satisfied by the means previously described. YUM! may
refuse to honor the exercise and refuse to issue or deliver the shares or the
proceeds of the sale of the shares to the Participant if the Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
7.Nature of Grant. In accepting the YUM! Stock Appreciation Rights, the
Participant acknowledges, understands and agrees that:


(a)
the Plan is established voluntarily by YUM! and is discretionary in nature;



(b)
all decisions with respect to future stock appreciation right grants, if any,
will be at the sole discretion of YUM!;



(c)
the Participant is voluntarily participating in the Plan;



(d)
the YUM! Stock Appreciation Rights and any shares of Stock (or cash) acquired
under the Plan are not part of normal or expected compensation or salary;



(e)
the YUM! Stock Appreciation Rights grant and the Participant’s participation in
the Plan shall not be interpreted to form an employment contract or relationship
with YUM! or the Employer or any Subsidiary or affiliate of YUM!;



(f)
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



(g)
if the underlying shares do not increase in value, the YUM! Stock Appreciation
Right will have no value;



(h)
in the event of termination of Participant’s employment with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the YUM! Stock Appreciation Rights and vest in the YUM! Stock
Appreciation Rights under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed with the Company (subject
to the terms and conditions of this Agreement) and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or



5

--------------------------------------------------------------------------------





similar period pursuant to local law); furthermore, in the event of termination
of employment with the Company (whether or not in breach of local labor laws),
the Participant’s right to exercise the YUM! Stock Appreciation Rights after
termination of employment, if any, will be measured by the Participant’s last
day of active employment with the Company (subject to the terms and conditions
of this Agreement) and will not be extended by any notice period mandated under
local law. The Committee shall have the exclusive discretion to determine when
the Participant is no longer actively employed with the Company for purposes of
his or her YUM! Stock Appreciation Right grant;


(i)
by accepting the YUM! Stock Appreciation Rights covered by this Agreement,
Participant agrees to an amendment to the terms of all prior Global YUM! Stock
Appreciation Rights Agreements between the Company and Participant pursuant to
which there are currently unvested or unexercised YUM! Stock Appreciation Rights
outstanding, to add a new Section 13 to such Agreements which is identical to
Section 13, Restrictive Covenants, of this Agreement.



(j)
for Participants who reside outside the U.S., the following additional
provisions shall apply:



(i)
the YUM! Stock Appreciation Rights and any shares (or cash) acquired under the
Plan are not intended to replace any pension rights or compensation;



(ii)
the YUM! Stock Appreciation Rights and the shares (or cash) acquired under the
Plan are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to YUM! or to the Employer and are outside the
scope of Participant’s employment contract, if any; such items shall not be
included in or part of any calculation of any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for YUM! or the Employer; and



(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the YUM! Stock Appreciation Rights resulting from termination of the
Participant’s employment by YUM! or the Employer (whether or not in breach of
local labor laws) and in consideration of the grant of the YUM! Stock
Appreciation Rights to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company,
waives his or her ability, if any, to bring any such claim and releases the
Company from any such claim if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims.



6

--------------------------------------------------------------------------------







8.No Advice Regarding Grant. YUM! is not providing any tax, legal or financial
advice, nor is YUM! making any recommendations regarding the Participant’s
participation in the Plan, or his or her acquisition or sale of the underlying
shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.


9.Adjustment for Change in Stock. As set forth in the Plan, in the event of any
change in the outstanding shares of Stock by reason of any stock split, stock
dividend, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, the number of shares which the Participant
may purchase pursuant to the YUM! Stock Appreciation Rights and the Exercise
Price at which the Participant may purchase such shares shall be adjusted
appropriately in the Committee’s sole discretion.


10.Nontransferability. These YUM! Stock Appreciation Rights are personal to the
Participant and, during his or her lifetime, may be exercised only by the
Participant. The YUM! Stock Appreciation Rights shall not be transferable or
assignable, other than by will or the laws of descent and distribution, and any
such purported transfer or assignment shall be null and void without the express
consent of the Committee. In the event of the Participant’s death, the YUM!
Stock Appreciation Rights may be exercised by the Participant’s designated
beneficiary (or, if none, his or her legal representative).


11.Change in Control. Notwithstanding anything in this Agreement to the contrary
(including Section 4 above), if the Participant is employed on the date of a
Change in Control (as defined in the Plan), and the Participant’s employment is
involuntarily terminated by the Company (other than for cause) on or within two
years following the Change in Control, the outstanding YUM! Stock Appreciation
Rights shall become fully and immediately exercisable. If the employment of the
Participant is terminated by the Company (other than for cause) on or within two
years following a Change in Control, all outstanding YUM! Stock Appreciation
Rights shall continue to be exercisable at any time within three years after the
date of such termination of employment, but in no event after the end of the
YUM! Stock Appreciation Right Term.


12.Notices. Any notice to be given to YUM! under the terms of this Agreement
shall be addressed to YUM! at 1441 Gardiner Lane, Louisville, Kentucky 40213,
U.S.A., Attention: Vice President, Compensation and Benefits, or such other
address (including any email address) as YUM! may hereafter designate to the
Participant. Any such notice shall be deemed to have been given when personally
delivered, addressed as aforesaid, or when enclosed in a properly sealed
envelope or wrapper, addressed as aforesaid, and deposited, postage prepaid,
with the federal or other official postal service for the Participant’s country.


13.Restrictive Covenants. By accepting the YUM! Stock Appreciation Rights, and
in consideration of these rights and receipt of confidential information from
the Company during his or her employment, Participant specifically agrees to the
restrictive covenants contained in this Section 13 (the “Restrictive Covenants”)
and agrees that the Restrictive Covenants and the remedies described herein are
reasonable and necessary to protect the legitimate interests of the Company.
Sections 13(b) and 13(c) apply to Participants who are Level 15 employees (or
the equivalent of Level 15 employee) of the Company or above.


7

--------------------------------------------------------------------------------





(a)Confidentiality. In consideration for receiving the YUM! Stock Appreciation
Rights, Participant acknowledges that the Company is engaged in a competitive
business environment and has a substantial interest in protecting its
confidential information. Participant agrees that he or she has received and
continues to receive, by virtue of his or her position with the Company, access
to confidential information (including trade secrets) related to the Company and
its business, and Participant agrees, during his or her employment with the
Company and thereafter, and in consideration of receiving such information to
maintain the confidentiality of the Company’s confidential information and to
use such confidential information for the exclusive benefit of the Company,
except where disclosure is required to be made to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law or in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


(b)Competitive Activity. During Participant’s employment with the Company and
for one year following the termination of Participant’s employment for any
reason whatsoever, Participant agrees and covenants that: Participant shall not
either directly or indirectly, alone or in conjunction with any other party or
entity, perform any services, work or consulting for one or more Competitor
Companies anywhere in the world. A “Competitor Company” shall be defined as: (i)
any company or other entity engaged as a “quick service restaurant” (“QSR”) and
(ii) any company or other entity that is a delivery-oriented restaurant; and
(iii) any entity under common control with an entity included in (i) or (ii),
above. Competitor Companies covered under this definition include, but are not
limited to: McDonald’s, Domino’s Pizza, Starbucks, Wendy’s, Papa John’s,
Restaurant Brands International (including Burger King, Tim Horton’s and
Popeye’s Chicken), Culver’s, In-N-Out Burger, Sonic, Hardee’s, Arby’s,
Jack-in-the-Box, Chick-fil-A, Chipotle, Q-doba, Panera Bread, Subway, Dunkin’
Brands, Five Guys, Bojangles, Church’s, Del Taco, Little Caesars, Subway,
Dico’s, Jollibee, Blaze, MOD Pizza, Olive Garden, JAB Holding Company, Darden
Restaurants, Inspire Brands and Focus Brands, and their respective
organizations, partnerships, ventures, sister companies, franchisees,
affiliates, franchisee organizations, cooperatives or any organization in which
they have an interest and which are involved in the QSR restaurant industry
anywhere in the world, or which otherwise compete with Yum Brands, Inc.


In the event that any portion of this Section 13(b) shall be determined by a
court or arbitrator to be unenforceable because it is unreasonably restrictive
in any respect, it shall be interpreted to extend over the maximum period of
time for which it reasonably may be enforced and to the maximum extent for which
it reasonably may be enforced in all other respects, and enforced as so
interpreted, all as determined by such court or arbitrator in such action.
Participant acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.
Notwithstanding the forgoing, the provisions of this Section 13(b) are not
applicable to a Participant who is a resident of California and provides the
majority of his or her services to the Company within California.


8

--------------------------------------------------------------------------------





(c)Non-Solicitation. During Participant’s employment and for eighteen months
following the later of (i) termination of Participant’s employment for any
reason whatsoever or (ii) the last scheduled award vesting date, Participant
shall not:


(i)
induce or attempt to induce any employee of the Company to leave the employ of
Company;



(ii)
induce or attempt to induce any employee of the Company to work for, render
services to, or provide advice to any third party;



(iii)
induce or attempt to induce any current or former employee of the Company to
supply confidential information of Company to any third party, except where
disclosure is required to be made to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law or in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal;



(iv)
employ, or otherwise pay for services rendered by, any employee of the Company
in any business enterprise with which Participant may be associated, connected
or affiliated;



(v)
induce or attempt to induce any customer, franchisee, supplier, licensee,
licensor or other business relation of Company to cease doing business with
Company, or in any way interfere with the then existing business relationship
between any such customer, franchisee, supplier, licensee, licensor or other
business relation and Company; or



(vi)
assist, solicit, or encourage any other third party, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Participant.
In particular, Participant will not, directly or indirectly, induce any employee
of Company to carry out any such activity.



Notwithstanding the forgoing, the provisions of this Section 13(c) are not
applicable to a Participant who is a resident of California and provides the
majority of his or her services to the Company within California.
The Company and Participant agree that the provisions of this Section 13 contain
restrictions that are not greater than necessary to protect the interests of the
Company.
(d)Partial Invalidity. If any portion of this Section 13 is determined by a
court or arbitrator to be unenforceable in any respect, it shall be interpreted
to be valid to the maximum extent for which it reasonably may be enforced, and
enforced as so interpreted, all as determined by such arbitrator in such action.
Participant acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.




9

--------------------------------------------------------------------------------





(e)Clawback & Recovery. Participant agrees that a breach of any of the
Restrictive Covenants set forth in this Section 13 would cause material and
irreparable harm to the Company. Accordingly, Participant agrees that if the
Committee, in its sole discretion, determines that Participant has violated any
of the Restrictive Covenants contained in this Section 13, either during
employment with the Company or after such employment terminates for any reason,
the following rules shall apply:


(i)
The Committee may (A) terminate such Participant’s participation in the Plan
and/or (B) send a “Recapture Notice” that will (1) cancel all or a portion of
this or any outstanding YUM! Stock Appreciation Rights, (2) require the return
of any shares of Stock received upon exercise of this or any prior YUM! Stock
Appreciation Rights and/or (3) require the reimbursement to the Company of any
net proceeds received from the sale of any shares of Stock acquired as a result
of such exercise or exercises.



(ii)
Under this Section 13, the obligation to return shares of Stock received and/or
to reimburse the Company for any net proceeds received, pursuant to a Recapture
Notice, shall be limited to shares and/or proceeds received by Participant
within the period that is one year prior to and one year following the
Participant’s termination of employment.



(iii)
The Committee has sole and absolute discretion to take action or not to take
action pursuant to this Section 13 upon determination of a breach of a
Restrictive Covenant, and its decision not to take action in any particular
instance shall not in any way limit its authority to send a Recapture Notice in
any other instance.



(iv)
Any action taken by the Committee pursuant to this Section 13(e) is without
prejudice to any other action the Committee may choose to take upon
determination that the Participant has violated a Restrictive Covenant contained
herein.



(v)
This Section 13(e) will cease to apply upon a Change in Control.



(f)Right of Set Off. By accepting the YUM! Stock Appreciation Rights,
Participant agrees that the Company may set off any amount owed to Participant
(including wages or other compensation, fringe benefits or vacation pay) against
any amounts Participant owes under this Section 13.


14.Binding Effect.


(a)This Agreement shall be binding upon and inure to the benefit of any assignee
or successor in interest to YUM!, whether by merger, consolidation or the sale
of all or substantially all of YUM!’s assets. YUM! will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of YUM!


10

--------------------------------------------------------------------------------





to expressly assume and agree to perform this Agreement in the same manner and
to the same extent that YUM! would be required to perform if no such succession
had taken place.


(b)This Agreement shall be binding upon and inure to the benefit of the
Participant or his or her legal representative and any person to whom a YUM!
Stock Appreciation Right may be transferred by will, the applicable laws of
descent and distribution or consent of the Committee.


15.Receipt of Prospectus. The Participant hereby acknowledges that he or she has
received a copy of YUM!’s Prospectus relating to the YUM! Stock Appreciation
Rights, the Covered Shares and the Plan, and that he or she fully understands
his or her rights under the Plan.


16.Data Protection. This Section 16 applies if the Participant resides outside
the U.S. By entering into this Agreement, the Participant:


(a)hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Agreement and any other grant materials, by and among, as applicable,
the Employer, YUM! and any Subsidiary or affiliate of YUM!, for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan;


(b)acknowledges that YUM! and the Employer may hold certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, details of all YUM! Stock
Appreciation Rights or any other entitlement to Stock outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”);


(c)acknowledges and agrees that Data may be transferred to Merrill Lynch or such
other service provider as may be selected by YUM!, which is assisting with the
implementation, administration and management of the Plan (presently or in the
future), that these recipients may be located in the Participant’s country of
residence or elsewhere (e.g., the United States), and that the recipient’s
country may have different data privacy laws and protections to those of the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative; and


(d)authorizes the Employer, YUM!, Merrill Lynch and any other possible
recipients which may assist YUM! (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired under the Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local


11

--------------------------------------------------------------------------------





human resources representative. The Participant understands, however, that
refusing or withdrawing his or her consent may affect his ability to participate
in the Plan. For more information on the consequences of the Participant’s
refusal to consent or withdrawal of consent, the Participant understands that he
or she may contact his or her local human resources representative.


17.Plan Controls. The YUM! Stock Appreciation Rights and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any Operating Guidelines or other policies or
regulations which govern administration of the Plan, which shall be controlling.
YUM! reserves its right to amend or terminate the Plan at any time without the
consent of the Participant; provided, however, that YUM! Stock Appreciation
Rights outstanding under the Plan at the time of such amendment or termination
shall not be adversely affected thereby, as set forth in Section 7 of the Plan.
All interpretations or determinations of the Committee shall be final, binding
and conclusive upon the Participant and his or her legal representatives on any
question arising hereunder or under the Plan, the Operating Guidelines or other
policies or regulations which govern administration of the Plan.    


18.Rights to Future Grants; Compliance with Law. By entering into this
Agreement, the Participant acknowledges and agrees that the Award and acceptance
of the YUM! Stock Appreciation Rights pursuant to this Agreement is voluntary
and occasional and does not entitle the Participant to future grants of stock
appreciation rights or other awards in the future under the Plan or any other
plan even if stock appreciation rights have been granted repeatedly in the past.
The Participant further agrees to seek all necessary approval under, make all
required notifications under and comply with all laws, rules and regulations
applicable to the ownership of YUM! Stock Appreciation Rights and Stock and the
exercise of YUM! Stock Appreciation Rights, including, without limitation,
currency and exchange laws, rules and regulations. The Participant shall have no
rights as a shareholder of YUM! until a YUM! Stock Appreciation Right is
exercised and shares subject thereto have been issued to the Participant.


19.Governing Law & Venue. The Participant’s participation in the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina, without giving effect to the principles of conflicts of
laws thereof.


For purposes of litigating any dispute that arises in connection with this
grant, the Participant’s participation in the Plan or this Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of
Kentucky and agree that such litigation shall be conducted in the courts of
Jefferson County, Kentucky, or the federal courts for the United States for the
Western District of Kentucky, where this grant is made and/or to be performed.
20.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and to agree to


12

--------------------------------------------------------------------------------





participate in the Plan through an on-line or electronic system established and
maintained by YUM! or a third party designated by YUM!.


22.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


23.Imposition of Other Requirements. The Committee reserves the right to impose
other requirements on the Participant’s participation in the Plan and on any
Stock acquired under the Plan, to the extent the Committee determines it is
necessary or advisable in order to comply with local laws or to facilitate the
administration of the Plan, and to require the Participant to accept the terms
of any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


24.Appendix. Notwithstanding any provisions herein, the Participant’s
participation in the Plan shall be subject to any special terms and conditions
set forth in the Appendix for his or her country (attached hereto). Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent Committee determines in its sole discretion that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.


25.Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


(a) “Closing Value” of a share of Stock on any date shall mean an amount equal
to the closing sales price of a share of Stock as reported on the composite tape
for securities listed on The New York Stock Exchange, on the date in question
(or, if no sales of Stock were made on said Exchange on such date, on the next
preceding day on which sales were made on such Exchange), rounded to two decimal
places.


(b)“Retirement” shall have the meaning used in the YUM! Retirement Plan, as then
in effect, whether it occurs on the Participant’s Normal Retirement Date or
Early Retirement Date, or in the event the Retirement Plan does not apply to the
Participant, “Retirement” shall mean termination of employment by the
Participant on or after the Participant’s attainment of age 55 and 10 years of
service or age 65 and 5 years of service (and not for any other reason).
Notwithstanding the definition of Retirement set forth immediately above, if
YUM! receives an opinion of counsel that there has been a legal judgment and/or
legal development in the Participant’s jurisdiction that would likely result in
the favorable retirement treatment that applies to this grant under the Plan
being deemed unlawful and/or discriminatory, then the Committee will not apply
the favorable retirement treatment at the time of the Participant’s termination
of employment and the YUM! Stock Appreciation Rights shall automatically expire
upon, and no YUM! Stock Appreciation Right may be exercised after, the
termination of the Participant’s employment with the Company.


(c)“Special Termination” means, (i) with respect to a Participant who has been
approved as a franchisee by YUM! or any of its affiliates, the Participant’s
termination of employment with the Company (other than a termination by the
Company for cause) to become,


13

--------------------------------------------------------------------------------





immediately following such termination, a franchisee of YUM! or one of its
affiliates. Participants who do not meet the foregoing requirements may not have
a Special Termination, and (ii) with respect to any Participant, the
Participant’s termination of employment with the Company (other than a
termination by the Company for cause) to become, immediately following such
termination, an employee of a franchisee of YUM! or one of its Subsidiaries as
approved by an officer of YUM!.




14

--------------------------------------------------------------------------------







APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF THE
YUM! BRANDS, INC.
GLOBAL YUM! STOCK APPRECIATION RIGHTS AGREEMENT
Terms and Conditions
This Appendix includes additional terms and conditions that govern the YUM!
Stock Appreciation Right (the “SAR”) granted to the Participant under the Plan
if the Participant resides in one of the non-U.S. countries listed below.
Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan and/or the Agreement.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of February
2015. Such laws are often complex and change frequently. As a result, YUM!
strongly recommends that the Participant not rely on the information in this
Appendix as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time that the Participant exercises the SAR or sells shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and YUM! is not in a position to
assure the Participant of any particular result. Accordingly, the Participant is
advised to seek appropriate professional advice as to how the relevant laws in
the Participant’s country may apply to his or her situation.
Finally, the Participant understands that if the Participant is a citizen or
resident of a country other than the one in which the Participant is currently
working, transfers employment after the Grant Date, or is considered a resident
of another country for local law purposes, the information contained herein may
not apply to the Participant, and YUM! shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.
AUSTRALIA
Terms and Conditions


Australian Offer Document. The Participant understands that the offering of the
Plan in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Participation in the Plan is subject to the terms and
conditions set forth in the Australian Offer Document, the Plan and this
Agreement provided to Participant.


15

--------------------------------------------------------------------------------







Notification
Securities Law Information. If the Participant acquires shares under the Plan
and offers such shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. The
Participant should obtain legal advice on his or her disclosure obligations
prior to making any such offer.
BRAZIL
Terms and Conditions
Acknowledgment of Nature of Plan and SARs. This provision supplements Section 7
of the Agreement.
By accepting the SAR, the Participant acknowledges that (i) he or she is making
an investment decision; (ii) the shares will be issued only if the vesting
conditions set forth in this Agreement are satisfied and the Participant
exercises the SARs prior to their expiration; and (iii) the value of the
underlying shares is not fixed and may increase or decrease in value between the
Grant Date and exercise of the SARs without compensation to Participant.
Notifications
Exchange Control Information. Participants who are resident or domiciled in
Brazil will be required to submit annually a declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights is equal to or greater than US$100,000. Assets and rights
that must be reported include shares acquired under the Plan.
CANADA
Terms and Conditions
Termination of Employment. This provision supplements Section 7(h) of the
Agreement.
In the event of the Participant’s involuntary termination of employment (whether
or not in breach of local labor laws), the Participant’s right to receive and
vest in the SAR under the Plan, if any, will terminate effective as of (1) the
date the Participant is no longer actively providing service to YUM! or the
Employer, or at the discretion of the Committee, (2) the date the Participant
receives notice of termination of service from YUM! or the Employer if earlier
than (1), regardless of any notice period or period of pay in lieu of such
notice required under local law (including, but not limited to, statutory law,
regulatory law and/or common law). The Participant’s right, if any, to acquire
shares pursuant to a SAR after termination of employment will be measured by the
date of termination of his or her active employment and will not be extended by
any notice period mandated under local law. The Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing service for purposes of the SAR.
Data Privacy. The following provision will apply if the Participant is a
resident of Quebec and supplements Section 16 of the Agreement:


16

--------------------------------------------------------------------------------





The Participant hereby authorizes YUM! and YUM!’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. The Participant
further authorizes YUM! and any Subsidiary or affiliate and the Plan
administrator to disclose and discuss the Plan with their advisors. The
Participant further authorizes the Employer to record such information and to
keep such information in the Participant’s employee file.
French Language Provision. The following provision will apply if the Participant
is a resident of Quebec:
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.
Notification
Securities Law Notice. The Participant is permitted to sell shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided the resale of shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the shares are
listed. YUM!’s shares are currently listed on the New York Stock Exchange.
Foreign Asset/Account Reporting Information. Foreign property, including shares,
SARs, and other rights to receive shares of a non-Canadian company held by a
Canadian resident employee must generally be reported annually on a Form T1135
(Foreign Income Verification Statement) if the total cost of the employee’s
foreign property exceeds $100,000 at any time during the year. Thus, if the
Participant is a Canadian resident employee, the SARs must be reported -
generally at a nil cost - if the $100,000 cost threshold is exceeded because
other foreign property is held by the Participant.
CHINA
Terms and Conditions
Exercise. The following supplements Section 3 of the Agreement:
All shares subject to the exercised SAR will be immediately sold on the
Participant’s behalf pursuant to this authorization and the proceeds of sale,
less Tax-Related Items and any broker’s fees or commissions, will be paid to the
Participant, by the Employer, through local payroll.
FRANCE
Terms and Conditions


17

--------------------------------------------------------------------------------





Consent to Receive Information in English. By accepting the SAR, the Participant
confirms having read and understood the Plan and Agreement, including all terms
and conditions included therein, which were provided in the English language.
The Participant accepts the terms of those documents accordingly.
En acceptant cette SAR, le Participant confirme avoir lu et compris le Plan et
le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.
Notifications


Foreign Asset/Account Reporting Information. Participant must declare all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) in his or her annual income tax return.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 (e.g.,
to transfer proceeds from the sale of shares acquired under the Plan into
France) must be reported to the German Federal Bank (Bundesbank). The report
must be filed electronically by the 5th day of the month following the month in
which the payment was received. The form of the report (Allgemeine Meldeportal
Statistik) can be obtained via the Bundesbank's website (www.bundesbank.de) in
English and German. The Participant will be responsible for satisfying this
reporting obligation.
INDIA
Notifications
Exchange Control Information. The Participant understands that he or she must
repatriate any proceeds from the sale of shares acquired under the Plan to India
within 90 days of receipt. The Participant must also repatriate any dividends
received in relation to the shares to India within 180 days of receipt. The
Participant will receive a foreign inward remittance certificate (“FIRC”) from
the bank where the Participant deposits the foreign currency. The Participant
should maintain the FIRC as evidence of the repatriation of funds in the event
the Reserve Bank of India or the Employer requests proof of repatriation. It is
the Participant's responsibility to comply with applicable exchange control laws
in India.
Foreign Asset/Account Reporting Information. The Participant understands that he
or she is required to declare foreign bank accounts and any foreign financial
assets (including shares held outside India) in his or her annual tax return.
The Participant is advised to consult with his or her personal tax advisor to
ensure compliance with this requirement.


18

--------------------------------------------------------------------------------







ITALY
Terms and Conditions


Data Privacy. This provision replaces Section 16 of the Agreement:


The Participant understands that the Employer and YUM! and any Subsidiary may
hold certain personal information about him or her, including, but not limited
to, the Participant's name, home address, telephone number, date of birth,
social insurance or other identification number, salary, nationality, job title,
any Stock or directorships held in YUM!, details of all SARs and other awards or
entitlements to shares awarded, canceled, exercised, vested, unvested, settled
or outstanding in the Participant's favor (“Data”), for the purpose of
implementing, managing and administering the Plan.


The Participant also understands that providing YUM! with Data is necessary for
the performance of the Plan and that his or her refusal to provide such Data
would make it impossible for YUM! to perform its contractual obligations and may
affect Participant's ability to participate in the Plan. The controller of
personal data processing is YUM! with registered offices at 1441 Gardiner Lane,
Louisville, Kentucky 40213, United States and, pursuant to Legislative Decree
no. 196/2003, its representative in Italy for privacy purposes is KFC Italy
S.r.l., with registered offices at c/o Cocuzza & Associati, Via San Giovanni Sul
Muro 18, Milan.


The Participant understands that Data will not be publicized or used for direct
marketing purposes. The Participant further understand that the Employer and
YUM! and any Subsidiary will transfer Data among themselves as necessary for the
purposes of implementing, administering and managing the Participant's
participation in the Plan, and that the Employer and YUM! and any Subsidiary may
each further transfer Data to Merrill Lynch or such other stock plan service
provider as may be selected by YUM!, which is assisting YUM! with the
implementation, administration and management of the Plan. Data may also be
transferred to certain other third parties assisting YUM! with the
implementation, administration and management of the Plan, including any
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired under the Plan
subject to the terms of the Agreement. Such recipients may receive, possess,
use, retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing the Participant's participation in the
Plan. The Participant understands that these recipients may be located inside or
outside of the European Economic Area, such as in the United States or
elsewhere. Should YUM! exercise its discretion in suspending all necessary legal
obligations connected with the administration and management of the Plan, it
will delete Data as soon as it has completed all of the necessary legal
obligations connected with such administration and management of the Plan.


The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security


19

--------------------------------------------------------------------------------





provisions, as set forth by applicable laws and regulations, with specific
reference to Legislative Decree no. 196/2003.


The use, processing and transfer of Data abroad, including outside of the
European Economic Area, as herein specified and pursuant to applicable laws and
regulations, does not require the Participant's consent thereto, as such use,
processing and transfer is necessary to performance of contractual obligations
related to implementation, administration, and management of the Plan, as
discussed above. The Participant understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, the Participant has the right, including but
not limited to, access, delete, update, correct, or terminate, for legitimate
reason, the use, processing and transfer of Data. For more information on the
collection, use, processing and transfer set forth in this document, the
Participant understands that he or she may contact the human resources
representative designated by the Employer and/or YUM!.


Grant Document Acknowledgment. In accepting the SAR, the Participant
acknowledges that he or she has received a copy of the prospectus (also referred
to as the Memorandum) and the Agreement and has reviewed the documents in their
entirety and fully understands and accepts all provisions contained therein.


The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provisions of the Agreement: Section 2
Exercisability; Section 4 Effect of Termination of Employment, Death and
Retirement; Section 6 Responsibility for Taxes; Section 7 Nature of Grant;
Section 19 Governing Law & Venue; Section 25 Appendix and the Data Privacy
section of this Appendix (above).


Notifications


Foreign Asset/Account Reporting Information. If the Participant holds
investments abroad or foreign financial assets (e.g., shares acquired under the
Plan or cash from the sale of such shares, etc.) that may generate income
taxable in Italy, the Participant is required to report them on his or her
annual tax returns (UNICO Form, RW Schedule) or on a special form if no tax
return is due, irrespective of their value.


Foreign Asset Tax Information. The value of the financial assets (e.g., shares
acquired under the Plan or cash from the sale of such shares, etc.) held outside
of Italy by Italian residents is subject to a foreign asset tax levied at an
annual rate of 0.2%. The taxable amount will be the fair market value of the
financial assets assessed at the end of the calendar year.
JAPAN


Notifications


Foreign Asset/Account Reporting Information. The Participant is required to
report details of assets held outside of Japan as of December 31st, including
shares acquired under the Plan, to the extent such assets have a total net fair
market value exceeding €50,000. The report will be due by March 15th each year.
The Participant is advised to consult with his or her personal tax advisor to
ensure compliance with this requirement.


20

--------------------------------------------------------------------------------





KOREA
Notifications
Exchange Control Information. Exchange controls require Korean residents who
receive US$500,000 or more from the sale of shares or the receipt of dividends
to repatriate the proceeds to Korea within 18 months of the sale/receipt.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency). The Participant is advised to consult with his or
her personal tax advisor to ensure compliance with this requirement.


RUSSIA


Terms and Conditions
U.S. Securities Transaction. The Participant understands that this award of SARs
shall be valid and the Agreement shall be concluded and become effective only
when the Agreement is received electronically or otherwise by YUM! in the United
States.
Notifications
Securities Law Information. This Appendix, the Agreement, the Plan and all other
materials that the Participant may receive regarding participation in the Plan
do not constitute advertising or an offering of securities in Russia. The
issuance of securities pursuant to the Plan has not and will not be registered
in Russia; hence, the securities described in any Plan-related documents may not
be used for offering or public circulation in Russia. In no event will shares
acquired under the Plan be delivered to the Participant in Russia; instead, all
shares acquired upon exercise of the SAR will be maintained on the Participant’s
behalf in the United States. The Participant is not permitted to sell shares
acquired under the Plan directly to a Russian legal entity or resident.
Exchange Control Notification. Under current exchange control regulations,
within a reasonably short time after sale of shares acquired under the Plan, the
Participant must repatriate the sale proceeds to Russia. Such sale proceeds must
be credited initially to the Participant through a foreign currency account at
an authorized bank in Russia. After the sale proceeds are initially


21

--------------------------------------------------------------------------------





received in Russia, the funds may be further remitted to foreign banks in
accordance with Russian exchange control laws.
The Participant should consult his or her personal advisor before remitting any
sale proceeds to Russia, as exchange control requirements may change.
SINGAPORE
Notifications
Securities Law Notification. The SAR was granted to the Participant pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). Neither the
Agreement nor the Plan have been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Participant should note that his or her SAR
is subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale of the shares in Singapore, or any offer of such
subsequent sale of the shares underlying the SAR unless such sale or offer in
Singapore is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).
Director Notification. If the Participant is a director, associate director or
shadow director of a Subsidiary or other related company in Singapore, then the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
Subsidiary in writing when the Participant receives an interest (e.g., SARs,
shares) in YUM! or any related company. In addition, the Participant must notify
the Singapore Subsidiary or other related company when he or she sells shares of
YUM! or any related company (including when the Participant sells shares
acquired under the Plan). These notifications must be made within two (2)
business days of acquiring or disposing of any interest in YUM! or any related
company. In addition, a notification must be made of the Participant’s interests
in YUM! or any related company within two (2) business days of becoming a
director.
SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:
By accepting the SAR, the Participant agrees that, immediately upon exercise of
the SAR, he or she will notify the Employer of the amount of any gain realized.
If the Participant fails to advise the Employer of the gain realized upon
exercise, the Participant may be liable for a fine. The Participant will be
solely responsible for paying any difference between the actual tax liability
and the amount withheld by the Employer.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 7 of the Agreement:


22

--------------------------------------------------------------------------------





In accepting the SAR, the Participant consents to participate in the Plan and
acknowledges that she or he has received a copy of the prospectus (also referred
to as the Memorandum) and that the Plan will be provided upon request.
The Participant understands that YUM! has unilaterally, gratuitously and
discretionally decided to grant SARs under the Plan to select individuals who
meet the eligibility requirements set forth in the Plan. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind YUM! or any Subsidiary,
other than to the extent set forth in the Agreement. Consequently, the
Participant understands that the SAR is granted on the assumption and condition
that the SAR and any shares acquired upon exercise of the SAR are not part of
any employment contract (either with YUM! or any Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. Further, the Participant
understands and freely accepts that there is no guarantee that any benefit
whatsoever shall arise from any gratuitous and discretionary grant of the SAR
since the future value of the underlying shares is unknown and unpredictable. In
addition, the Participant understands that the SAR would not be granted to him
or her but for the assumptions and conditions referred to herein; thus, the
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then the grant of this SAR shall be null and void.
Further, this SAR is a conditional right to shares and can be forfeited in the
case of, or affected by, the Participant’s termination of employment. This may
be the case, for example, even if (1) Participant is considered to be unfairly
dismissed without good cause; (2) Participant is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) Participant terminates
service due to a change of work location, duties or any other employment or
contractual condition; (4) Participant terminates service due to a unilateral
breach of contract by YUM! or a Subsidiary; or (5) Participant's employment
terminates for any other reason whatsoever.. Consequently, upon termination of
the Participant’s employment for any of the reasons set forth above, the
Participant may automatically lose any rights to the unvested SARs granted to
the Participant as of the date of his or her termination of employment and/or
may have a shortened period of time within which to exercised vested SARs,
unless otherwise provided in Section 4 of the Agreement.
Notifications
Exchange Control Notification. The Participant must declare the acquisition of
shares to the Dirección General de Comercio e Inversiones (the “DGCI”), which is
a department of the Ministry of Industry, Tourism and Commerce, for statistical
purposes. The Participant must also declare ownership of any shares by filing a
Form D-6 with the Directorate of Foreign Transactions each January while the
shares are owned. In addition, the sale of shares must also be declared on Form
D-6 filed with the DGCI in January, unless the sale proceeds exceed the
applicable threshold, in which case, the filing is due within one month after
the sale.
Foreign Asset/Account Reporting Information. The Participant is required to
declare electronically to the Bank of Spain any securities accounts (including
brokerage accounts held abroad), as well as the shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000.




23

--------------------------------------------------------------------------------





Further, effective January 1, 2013, to the extent that the Participant holds
shares and/or has bank accounts outside Spain with a value in excess of €50,000
(for each type of asset) as of December 31 each year, the Participant will be
required to report information on such assets in his or her tax return (tax form
720) for such year. After such shares and/or accounts are initially reported,
the reporting obligation will apply for subsequent years only if the value of
any previously-reported shares or accounts increases by more than €20,000. If
the value of such shares and/or accounts as of December 31 does not exceed
€50,000, a summarized form of declaration may be presented.
Securities Law Notification. The grant of SARs and the shares issued pursuant to
the exercise of the SAR are considered a private placement outside of the scope
of Spanish laws on public offerings and issuances of securities.
SWITZERLAND
Notifications
Securities Law Notification. The SAR offered is considered a private offering in
Switzerland; therefore, it is not subject to registration in Switzerland.
THAILAND
Notifications
Exchange Control Information. The Participant must immediately repatriate the
proceeds from the sale of shares and any dividends to Thailand immediately upon
receipt if the amount of received in a single transaction is US$50,000 or more.
The Participant must then either convert the funds to Thai Baht or deposit the
amount in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of repatriating the amount to Thailand. If the repatriated
amount is US$50,000 or more, the Participant must report the inward remittance
by submitting the Foreign Exchange Transaction Form to the authorized agent or
the Bank of Thailand. The Participant is solely responsible for complying with
applicable exchange control rules in Thailand and is advised to consult with his
or her personal advisor to ensure such compliance.
TURKEY
Notifications


Securities Law Information. The Participant is not permitted to sell shares
acquired under the Plan in Turkey. The Participant must sell such shares outside
of Turkey. The Stock is currently traded on the New York Stock Exchange under
the ticker symbol “YUM” and shares may be sold on this exchange, which is
located outside of Turkey.


Exchange Control Information. Pursuant to Decree No. 32 on the Protection of the
Value of the Turkish Currency (“Decree 32”) and Communique No. 2008-32/34 on
Decree 32, any activity related to investments in foreign securities (e.g., the
sale of shares acquired under the Plan and the receipt of dividends) must be
conducted through a bank or financial intermediary institution licensed by the
Turkish Capital Markets Board and should be reported to the Turkish Capital
Markets Board. The Participant is solely responsible for complying with Turkish
exchange control


24

--------------------------------------------------------------------------------





requirements and is advised to contact a personal legal advisor for further
information regarding these requirements.
UNITED ARAB EMIRATES (DUBAI)
Notifications
Securities Law Notification. The offer of SARs under the Plan is made only to
individuals who satisfy the definition of Eligible Individuals in the Plan, and
constitutes an “exempt personal offer” of equity incentives to employees in the
United Arab Emirates. This Agreement, the Plan and any other documents related
to the SARs are intended for distribution only to Eligible Individuals and must
not be delivered to, or relied on, by any other person.


The Emirates Securities and Commodities Authority and/or the Central Bank have
no responsibility for reviewing or verifying any documents in connection with
this statement. The Ministry of Economy, the Dubai Department of Economic
Development, the Emirates Securities and Commodities Authority, Central Bank and
the Dubai Financial Securities Authority have not approved this statement, the
Plan, this Agreement or any other documents related to the SARs or taken steps
to verify the information set out therein and have no responsibility for such
documents.


If the Participant does not understand the contents of this Agreement or the
Plan, the Participant should consult his or her personal financial advisor.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following supplements Section 6 of the Agreement:
The Participant agrees that if payment or withholding of the income tax due with
respect to the exercise of the SAR is not made within ninety (90) days after the
end of the tax year in which the event giving rise to the liability occurs or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax liability shall constitute a loan owed by the Participant to the
Employer, effective as of the Due Date. The Participant agrees that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue &
Customs (“HMRC”), it will be immediately due and repayable, and YUM! or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 6 of the Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of YUM! (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the Participant shall not be eligible for a
loan from YUM! to cover the unpaid income tax. In the event that the Participant
is a director or executive officer and income tax is not collected from or paid
by the Participant by the Due Date, the amount of any uncollected income tax
liability will constitute a benefit to the Participant on which additional
income tax and National Insurance contributions (“NICs”) will be payable. The
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Employer for the value of any NICs due on this additional
benefit.


25

--------------------------------------------------------------------------------





The Participant acknowledges that YUM! or the Employer may recover the NICs by
any of the means referred to in Section 6 of the Agreement.
VIETNAM
No country-specific provisions, provided the Participant is not a Vietnamese
national. If the Participant is a Vietnamese national, different terms and
conditions apply.
* * *
By electronically accepting the grant of the Stock Appreciation Rights and
participating in the Plan, the Participant agrees to be bound by the terms and
conditions in the Plan and this Agreement.


YUM! BRANDS, INC.


By:
/s/ Tracy Skeans
 
 
 
 
Tracy Skeans
 
 
 
 
YUM! Brands, Inc. Chief Transformation and People Officer
 





26